Citation Nr: 0015438	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to a service-connected right foot 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability as secondary to a service-connected right foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1956.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the November 1998 rating decisions from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claim for service connection 
for a back disability and denied the claim for service 
connection for a right knee disability as secondary to a 
service-connected right foot injury.  


FINDINGS OF FACT

1.  The medical evidence shows that right foot deformity, 
eversion, and pronation caused right knee misalignment and 
pain.  

2.  In September 1987, the Board affirmed the RO's decisions 
that denied service connection for a back disorder in 
December 1986, January 1987, and May 1987 notified 
the veteran of the Board decision by letter, and he did not 
appeal.  

3.  Evidence received since the September 1987 Board decision 
is neither cumulative nor redundant, and bears directly upon 
the matter at issue.  

4.  The medical evidence shows that right foot deformity, 
eversion, and pronation causes low back pain, and recent 
lumbosacral x-rays show fairly significant facet changes at 
L5-S1.  


CONCLUSIONS OF LAW

1.  A right knee disability is proximately due to the 
service-connected right foot disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.310(a) (1999).  

2.  The Board's September 1987 decision that affirmed the 
RO's December 1986, January 1987, and May 1987 decisions to 
deny the claim of service connection for a back disorder is 
final.  38 U.S.C.A. § 4004(b) (1987).  

3.  The evidence received since the Board's September 1987 
decision is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

4.  A low back disability is proximately due to the service-
connected right foot disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The April 1953 enlistment examination report stated that the 
veteran's spine and other musculoskeletal system and lower 
extremities were normal, and no pertinent defects or 
diagnoses were noted.  In August 1954, the veteran was 
hospitalized for 4 days after he was injured in a motorcycle 
accident.  The x-rays showed a back injury.  The diagnosis 
included a contusion of the low back region, and the 
veteran's condition on discharge was treated, improved.  In 
September 1954, other than a fractured fifth right metatarsal 
and boot cast on the right foot, there was no clinical or x-
ray evidence of other injuries.  In October 1954, the 
examiner noted that the boot cast resulted in secondary 
atrophy of the right leg muscles.  The February 1956 
separation examination report stated that the veteran's spine 
and other musculoskeletal system and lower extremities were 
normal, and no pertinent defects or diagnoses were noted.  
The examiner noted that there was no sequela to the fracture 
of the right foot.  

Form DD 214 showed that the veteran transferred to the Army 
Reserve for 8 years after active service.  

The April 1965 statement alleged that the veteran injured his 
back in service and that he had a back brace.  

The October 1985 letter from another private examiner stated 
that the veteran reported onset of back discomfort after 
loading a truck in January 1983.  He also reported an 
intervening episode of left lower back pain in February 1984 
while pulling on a cowboy boot.   The veteran presented with 
continuing back complaints consistent with a mild chronic 
lumbosacral strain and possibly a mild early sacroiliitis on 
the left side.  The caption of the letter showed that the 
veteran was a plaintiff in a lawsuit against his 1983 
employer.  

In January 1987, the veteran received 4 lay statements from 
the veteran's friends, at least 2 of which had known him 
before service.  Collectively, the 4 friends alleged that the 
veteran's back was normal prior to service and that the 
veteran had back problems since an in-service accident.  

The veteran, assisted by his representative, provided sworn 
testimony at a hearing before the adjudication division in 
May 1987.  The veteran testified that his back was hurt in 
the 1954 motorcycle accident.  In 1961, he received the first 
post-service treatment of the back because he had extreme low 
back pain after he loaded equipment at a government job.  He 
could not identify the doctor.  He had a back brace built for 
him at the time and had back problems off and on since the 
accident.  His back started bothering him again in the 1970s 
after lifting tarps and doing manual labor for a private 
company.  He did not file a claim at that time because his 
back was no longer bothering him.  He pursued the claim in 
later years because his back had worsened.  

In August 1993, the veteran presented for a state insurance 
fund impairment evaluation.  He reported that he worked as a 
maximum security guard at the state prison and that he 
developed pain and swelling throughout the right knee joint 
after an inmate kicked him in the right knee in July 1991.  
The veteran reported falling down a flight of stairs at work 
in June 1992 because his right knee gave out.  The impression 
was post-traumatic right medial meniscus tear, status post 
arthroscopic surgery and revision times 2; post-traumatic 
right medial femoral condyle articular surface injury, status 
post arthroscopic surgery times 2; post 
traumatic/degenerative patellar chondromalacia; and clinical, 
arthroscopic, and MRI evidence of progressive changes of 
chondromalacia involving the right medial compartment with 
documented progressive cartilage loss and thinning.  The 
examiner opined that the clinical history, arthroscopic 
findings, MRI findings, and current clinical status 
accurately represented an impairment specifically related to 
the history of trauma in July 1991.  The examiner opined that 
it was possible that a component of pre-existing degenerative 
osteoarthritis was present prior to the date of injury.  
Nonetheless, the deterioration specific to the right knee 
injury appeared to be a direct definitive result of his 
initial trauma event and subsequent accelerated degenerative 
changes.  

The veteran underwent an independent medical evaluation in 
October 1993.  The veteran reported that his injury occurred 
when an inmate kicked him in the knee.  The examiner noted 
that the veteran was status-post arthroscopic surgery for 
medial meniscectomy and chondroplasty times two.  The 
diagnoses included bilateral degenerative joint disease of 
the knees.  The veteran had a permanent impairment of the 
right lower extremity of 10 percent for his torn meniscus.  
He had traumatic degenerative progressive chondromalacia 
bilaterally with arthroscopic evidence that aggravation quite 
possibly occurred at the time of injury.  In November 1993, 
the independent medical evaluator stated that the veteran's 
knee was 15 percent impaired.  Of the 15 percent, 7-1/2 
percent impairment was attributable to the an industrial 
accident and 7-1/2 percent was attributable to a pre-existing 
condition.  

In June 1994, the veteran presented for a state insurance 
fund impairment evaluation.  The veteran's medical records 
and x-rays were available for review.  Prior industrial 
injuries included a low back strain in 1983 that resulted in 
3 months of temporary total disability; no permanent 
impairment or residuals occurred.  The veteran reported no 
prior non-industrial injuries.  The examiner noted that the 
veteran was hired as a correctional guard in 1987 following a 
physical examination that found him fully qualified to work.  
The veteran reported no previous knee injuries until July 
1991 when an inmate kicked him in the knee.  The diagnosis 
was a right knee medial meniscus tear and chondrosis status 
post 2 arthroscopies with residuals, and causation was 
industrial with pre-existing degenerative condition.  The 
diagnosis was right knee medial meniscus tear and chondrosis 
status post 2 arthroscopies with residuals.  Based on the 
veteran's history and review of medical records, the examiner 
opined that onset of symptoms and need for surgery as well as 
residual complaints were secondary to the July 1991 
industrial incident.  The examiner opined that the veteran 
had pre-existing tendency for degenerative changes that were 
a natural progression of aging.  

In September 1998, a VA examiner opined that it was 
reasonable to suspect a relationship between the veteran's 
knee problems and the original foot disorder, considering the 
amount of foot deformity developed from the injury in 
service.  

The January 1999 examiner stated that pronation was advanced, 
quite evidence along the pes planus, which produced valgus 
strain on the ankle and knee.  The examiner noted the 
veteran's 2 right knee surgeries and opined that the complex 
of the malalignment with the tibial torsion had aggravated 
ongoing knee pathology.  The examiner further opined that the 
amount of eversion and pronation had a more than causal 
relationship to the veteran's low back pain due to the 
shortening of the right limb.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in May 1999.  He 
testified that he wore orthotics on the right foot that 
straightened his foot but threw his knee up into a different 
alignment.  He testified that he injured his back in 1983 
while lifting a tarp and again in 1990.  

In a May 199 statement, a VA physician stated that it was 
possible that the right knee and low back pain was a result 
of abnormal gait due to the service-connected right foot 
injury.  

The attached February 1998 clinic note documented the 
veteran's report that his shoes wore unevenly.  

The veteran underwent a VA joints examination in July 1999.  
The examiner reviewed the veteran's medical records, x-rays, 
and claims file prior to the interview and examination.  The 
diagnoses included low back pain reported from the time of 
the 1954 motorcycle accident, a T8 compression fracture 
sustained apparently 2.5 months ago in May 1999, and 2 right 
arthroscopies unrelated to service.  The examiner opined that 
the etiology of the right knee disorder apparently appeared 
to be a meniscal tear unrelated to service, and certainly not 
related to the 1954 motorcycle accident, because the accident 
occurred more than 40 years ago.  The examiner opined that it 
was not reasonable to conclude that the mild residuals 
radiographically from that meniscal derangement were 
secondary to the right fifth metatarsal fracture.  The 
veteran had an entirely unremarkable musculoskeletal 
examination.  Radiographically, the veteran had facet 
arthropathy at L5-S1 that was probably a natural progression 
through the course of the veteran's life, probably not 
related to service.  The veteran's significant facet changes 
were also not related in any way to the motorcycle accident 
or residuals from the prior foot fracture.  


Criteria

Except as provided in 38 U.S.C. § 5108 (formerly 38 U.S.C. 
§ 3008), when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and  a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (formerly 38 U.S.C.A. § 4004(b)).  

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for a right 
knee disability as secondary to a service-connected right 
foot disability

The claim of entitlement to service connection for a right 
knee disability as secondary to a service-connected right 
foot disability is well grounded.  The medical evidence 
included a current diagnosis of a right knee disability.  The 
October 1993 diagnosis included degenerative joint disease of 
the right knee, and the June 1994 diagnosis was right knee 
medial meniscus tear and chondrosis status post 2 
arthroscopies with residuals.  

The medical evidence also included a nexus opinion relating a 
current diagnosis of a right knee disability to the service-
connected right foot disability.  The September 1998 VA 
examiner opined that it was reasonable to suspect a 
relationship between the veteran's knee problems and foot 
deformity developed from an injury in service.  The January 
1999 examiner opined that the complex of the malalignment of 
the tibial torsion had aggravated the ongoing knee pathology.  
The May 1999 examiner stated that it was possible that the 
right knee pain was the result of abnormal gait due to the 
service-connected right foot injury.  Accordingly, the claim 
of entitlement to service connection for a right knee 
disability as secondary to a service-connected right foot 
disability is well grounded.  

The claim is not well grounded on a direct basis because the 
medical evidence did not include an in-service diagnosis or 
treatment for a right knee disability or a nexus opinion 
relating the current right knee disability directly to an in-
service event.  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained medical records from the 
identified health care providers, and the veteran received a 
VA examination, provided sworn testimony at a hearing, and 
filed numerous lay statements with the RO.  Therefore, the VA 
has fulfilled the duty to assist under 38 U.S.C.A. § 5107(a).  

In this case, the evidence is in approximate balance for and 
against service connection.  Against service connection, the 
veteran reported no knee injuries prior to July 1991 when an 
inmate kicked him in the right knee at work, and he filed his 
first application for service connection in May 1998, over 40 
years after active service.  The August 1993, November 1993, 
and June 1994 examiners opined that right knee impairment was 
specifically related to the July 1991 inmate kicking 
incident.  The June 1994 examiner stated that degenerative 
changes prior to July 1991 were attributable to aging, and 
the July 1999 examiner opined that the right knee disability 
was not related to residuals of the right foot fracture.  In 
support of service connection, the September 1998, January 
1999, and May 1999 examiners opined that the right foot 
disability, with foot deformity and eversion and pronation, 
had a causal relationship to the veteran's right knee 
disability and pain.  The veteran testified that wearing 
orthotics straightened his right foot but put his right knee 
into painful misalignment.  In addition, the August 1993 and 
October 1993 examiners opined that some degenerative 
osteoarthritis or other right knee impairment existed before 
the July 1991 kicking incident.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against service 
connection.  Accordingly, a right knee disability was 
proximately due to the service-connected right foot 
disability.  


Whether new and material evidence has been received to reopen 
a claim for
service connection for a low back disability
as secondary to a service-connected right foot disability

The veteran has presented new evidence that was not in the 
record at the time of the September 1987 Board decision: 1) 
May 1999 hearing testimony; 2) medical evidence since 
September 1987, including a July 1999 VA examination report 
and medical opinion letters from a VA examiner and several 
private examiners; and 3) lay statements since September 
1987.  The evidence is not cumulative because the records 
previously contained no post-September 1987 testimony, 
medical evidence, or lay statements.  The new evidence is 
material because its helps to explain the nature and duration 
of the veteran's current low back disability.  The claim must 
be reopened because the new and material evidence, which 
confirms the presence of a low back disability, in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The claim of entitlement to service connection for a low back 
disability as secondary to a service-connected right foot 
disability is well grounded.  The medical evidence included a 
diagnosis of a current low back disability because the July 
1999 examiner found facet arthropathy at L5-S1.  

The medical evidence also included a nexus opinion relating a 
current diagnosis of a low back disability to the service-
connected right foot disability.  The January 1999 examiner 
opined that the eversion and pronation of the right foot had 
more than a causal relationship to the veteran's low back 
pain due to the shortening of the right limb.  The May 1999 
examiner opined that low back pain was a possible result of 
abnormal gait due to the service-connected right foot injury.  
Accordingly, the claim of entitlement to service connection 
for a low back disability as secondary to a service-connected 
right foot disability is well grounded.  

The claim for service connection is not well grounded on a 
direct basis because, although the medical evidence showed an 
in-service diagnosis of contusion of the low back region, the 
medical evidence did not include a nexus opinion relating the 
current diagnosis of facet arthropathy at L5-S1 to the in-
service contusion of the low back, the August 1954 motorcycle 
accident, or to any other in-service event.  The veteran's 
back was normal at separation from service in February 1956, 
and he waited until 1961, over 4 years after active service, 
to seek treatment after loading equipment at work and 
experiencing extreme low back pain.  The July 1999 examiner 
opined that facet arthropathy of L5-S1 was probably not 
related to service.  Accordingly, the claim of entitlement to 
service connection for a low back disability is not well 
grounded on a direct basis.  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained medical records from many of the 
identified health care providers.  The veteran received a VA 
examination, provided sworn testimony at a hearing and filed 
numerous lay statements with the RO.  Form DD 214 showed that 
the veteran transferred from active service to an 8-year 
assignment in the Army Reserves, and the October 1985 
examiner noted that the veteran was treated for a back 
disability at St. Luke's and St. Alphonsus Hospitals and by 
Drs. Sorensen, Sobolik, Crane, and Kloss.  The record does 
not show that the RO requested or obtained medical records 
from the Army Reserves or from the additional health care 
providers.  Therefore, the VA has a duty to assist the 
veteran in obtaining additional medical records.  

This case, however, may be decided on the merits without the 
above-referenced missing records because the current evidence 
is in approximate balance for and against service connection.  
Against service connection, the veteran had extreme low back 
pain or strain after lifting objects at work in 1961 and 1983 
and pulling on his boot in 1984, and the July 1999 examiner 
found that facet changes were unrelated to residuals of the 
prior foot fracture.  In support of service connection, the 
January 1999 private examiner found that eversion and 
pronation of the veteran's right foot was related to service 
and had a more than causal relationship to the veteran's low 
back pain.  Moreover, the May 1999 VA examiner stated that it 
was possible that the low back pain was the result of the 
abnormal gait caused by the right foot disability, and the 
July 1999 examiner stated that the lumbosacral x-rays showed 
fairly significant facet changes at L5-S1.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against service 
connection.  Accordingly, a low back disability was 
proximately due to the service-connected right foot 
disability.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to service connection for a right knee disability 
as secondary to a service-connected right foot disability is 
granted.  

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened, and 
entitlement to service connection for a 

low back disability as secondary to a service-connected right 
foot disability is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

